Case 1:19-cv-09843-AT Document 27 Filed 06/16/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
HENRY TUCKER, ON BEHALF OF HIMSELF DOC #: ee
AND ALL OTHER PERSONS SIMILARLY DATE FILED: 6/16/2020 __
SITUATED,

Plaintiff,

-against- 19 Civ. 9843 (AT)

DENNY’S CORPORATION, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:
Having reviewed the parties’ pre-motion letters dated January 17 and 23, 2020, ECF Nos. 17,
18, and Defendant’s letter seeking leave to renew its motion to dismiss dated June 15, 2020, ECF No.
26, it is ORDERED that:
1. By July 22, 2020, Defendant shall file its motion to dismiss;
2. By August 19, 2020, Plaintiff shall file his opposition;
3. By September 2, 2020, Defendant shall file any reply.

Defendant’s request to stay this action pending resolution of appeals in other cases raising similar
issues is DENIED.

The Clerk of Court is directed to terminate the motion at ECF No. 26.
SO ORDERED.

Dated: June 16, 2020
New York, New York

Oo-

ANALISA TORRES
United States District Judge

 
